Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 14, 2021

                                       No. 04-21-00146-CV

                  IN THE INTEREST OF J.A.M. AND M.J.C., CHILDREN

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00682
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed notice of
appeal on Apri 13, 2021. Accordingly, the reporter's record was due April 24, 2021. See TEX. R.
APP. P. 26.1(b), 35.1(b). The record was not filed.

        On April 30, 2021, the clerk of this court notified the court reporter, Elva Chapa, by letter
that she is the reporter responsible for the record and that the record was late. Our letter required
the record be filed by May 10, 2021. The record has not been filed.

       We order Elva Chapa to file the and reporter’s record in this appeal by May 17, 2021.
The court will not grant any further extension of time to file the record in the absence of a
showing of extraordinary circumstances that prevent the timely filing of the record and
reasonable assurance the record will be completed and filed by the requested extended
deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP.
P. 28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court